 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CION PERALTA,                                    No. 1:18-cv-01023-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14    J. SWETALLA, et al.,                             DEFENDANTS’ MOTION TO REVOKE
                                                       PLAINTIFF’S IN FORMA PAUPERIS
15                       Defendants.
                                                       (Doc. Nos. 15, 16)
16

17

18          On July 30, 2018, plaintiff Cion Peralta, a state prisoner proceeding pro se, commenced

19   this action by filing a complaint naming defendants J. Swetalla, L. Machado, V. Powers, J. Sebok,

20   and Xavier Cano (collectively “defendants”). (Doc. No. 1.) Therein, plaintiff brings claims

21   under the First, Eighth, and Fourteenth Amendments of the United States Constitution, as well as

22   the Prison Rape Elimination Act and various state laws.

23          On June 21, 2019, defendants filed a motion seeking to revoke plaintiff’s in forma

24   pauperis status and require the prepayment of filing fees, which was referred to a United States

25   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. (Doc. No. 15.) On

26   August 16, 2019, the assigned magistrate judge issued findings and recommendations

27   recommending that defendants’ motion be denied because plaintiff was not proceeding in forma

28   pauperis in this action and had instead paid the filing fee. (Doc. No. 16 at 2.) The findings and
                                                       1
 1   recommendations were served on the parties and contained notice that any objections to the

 2   findings and recommendations were to be filed within twenty-one (21) days from the date of

 3   service. (Id.) The period for filing objections has passed and no objections have been filed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 5   court has conducted a de novo review of this matter. Having carefully reviewed the entire file,

 6   the court finds the findings and recommendations to be supported by the record and proper

 7   analysis.

 8          Accordingly:

 9          1. The findings and recommendations issued on August 26, 2019 (Doc. No. 16) are

10               adopted in full; and

11          2. Defendants’ motion to revoke plaintiff’s in forma pauperis status and require the

12               prepayment of filing fees (Doc. No. 15) is denied.

13   IT IS SO ORDERED.
14
        Dated:     December 30, 2019
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
